Continuation sheet:
	
Continuation of 3: the proposed amendment of independent claim 1 changes the scope of the claims to an embodiment which was not previously considered or rejected.  Further search and consideration will be required to properly examiner the subject matter of the proposed amended claim.  For this reason, the proposed amended claims submitted with the after final response have not been entered.  The instantly pending grounds of rejection set forth in the final Office action filed 16 May 2022 are maintained.

Continuation of 12: Applicant’s arguments filed with the after final response are moot as they are directed towards a limitation which is introduced in proposed amended claim 1 which has not been entered.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782